FILED
                            NOT FOR PUBLICATION                             JAN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BILLY D. FOWLER,                                 No. 08-35025

              Plaintiff - Appellant,             D.C. No. CV-07-5589-RBL

  v.
                                                 MEMORANDUM *
U.S. BANK NATIONAL
ASSOCIATION, et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 8, 2009 **
                               Seattle, Washington

Before: GOULD and TALLMAN, Circuit Judges, and BENITEZ, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
         Billy D. Fowler appeals pro se from a district court’s judgment finding no

violation of Fowler’s rights under the United States or Washington State

Constitutions. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo a district court’s dismissal, grant of summary judgment, and denial of remand

to state court. Proctor v. Vishay Intertechnology, Inc., 584 F.3d 1208, 1218 (9th

Cir. 2009) (citations omitted). We affirm.

         Fowler alleged, in a state court complaint removed to federal court, that

defendants accessed his bank records in violation of his rights under the United

States and Washington State Constitutions. Fowler’s bank records were accessed

in the course of a criminal investigation pursuant to orders issued by a state court

judge.

         The district court correctly concluded that Fowler’s claims under the United

States and Washington State Constitutions failed. United States v. Miller, 425 U.S.
435, 442-43 (1976) (finding no reasonable expectation of privacy in bank records);

Reid v. Pierce County, 961 P.2d 333, 343 (Wash. 1998) (refusing to create a cause

of action under article I, § 7 of the Washington Constitution). The district court

also properly dismissed claims against the bank defendants because they are not

state actors. Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 837-38 (9th

Cir. 1999). Finally, the district court properly denied Fowler’s motion to remand


                                            2
to state court because the complaint stated federal claims. Arpin v. Santa Clara

Valley Transp. Agency, 261 F.3d 912, 925 (9th Cir. 2001) (finding 42 U.S.C. §

1983 must be utilized to raise a violation of a constitutional right).

      AFFIRMED.




                                            3